On a motion for a rehearing, a brief was filed for the appellants, signed by Fuller & Dyer as attorneys, and L. S. Dixon of counsel, in which it was urged that the court had not only decided the questions, whether the judgment of the probate court was conclusive against the plaintiffs, and whether the will created a valid trust for a charitable use, which were the only questions raised and discussed by the appellants’ counsel at the former hearing, but had also decided that, treating the trust as merely a passive one,' the beneficiaries could not take the legal title under the statute, because they were a mere voluntary association, and that the devise therefore wholly failed, and the title passed to the heirs. Counsel contended at length that there is no absolute rule of *273law which forbids in all cases the transfer of title to land, whether by deed or will, to a voluntary association; that, on the contrary, as a conveyance to a partnership, by the firm name, vests the title in the individuals composing the firm at the time of such conveyance, so a conveyance or devise of land to a voluntary association, without anything to indicate that the persons who may from time to time compose such association are to take vn succession, is effectual to vest the title in the persons who compose such association at the time of the devise or conveyance, where those persons are definitely known or capable of being precisely identified by proof; and that while there are some associations whose organization and character is so well known that the court can say as a matter of law that the associates or constituents are incapable of taking the legal title because they are a fluctuating and uncertain body of persons, composed of no fixed and definite number, not capable of identification, and having no capacity to deal with the legal title (as the inhabitants of a town or county not incorporated, etc.), yet as to, “ the order of St. Dominican and St. Catharine’s Female Academy, located in the city of Eaeine in the state of "Wisconsin,” the court certainly could not take judicial notice of the number of persons composing it, of its nature and objects, of the relations existing between the associates, or of any fact touching its organization, management or business; that these things were properly matters to be shown by evidence, before the court could determine whether the associates of that body could not take title to land by virtue of a deed or devise running to the body; and that upon a second trial of this action, to which the defendants are entitled by the statute, they expect to be able to show such facts concerning the organization and character of the body named, as will satisfy the court that, under the authorities upon that subject, the will is valid to transfer the legal title to the premises in dispute, to a small and definite number of individuals, capable of perfect and easy iden-*274tifieation, who composed the body named at the time of the testator’s demise. * Eor these reasons, counsel ashed that the court would modify its opinion so’as not to prejudge the questions which -would be properly and fully presented for the first time upon such second trial.
In the brief for the appellants on this motion, signed by Van Buskirk & Ritchie, with Fred. Winkler of counsel, it was contended, among other things, that, inasmuch as the court had decided that there was “ no possible ground for saying that this trust, whether passive or active, is fully expressed and clearly defined in the will,” and that “ this was essential to impart to it validity,” it followed of necessity that the title passed to the heirs.
Cole, J.
The learned counsel for the appellants have moved for a rehearing in this cause, or for a modification of the sentence in the opinion which reads as follows: “ The devise being void, the property descended to the heirs-at-law.” It is said that the proposition of law embraced in this paragraph was not distinctly and fairly presented by the record, and was not discussed on the former argument either in the printed briefs or orally before the court. The counsel therefore aslc that we do not attempt to decide the question definitely at this stage of the cause, but reserve our judgment upon it until such time as it shall be fairly presented and argued. It does not occur to us that there is any valid objection to our complying with 'this request of counsel. It is true, the question as to what would become of the legal title if the devise or trust should be held void, was not discussed on the former argument. It seemed to me, however, a neces*275sary logical consequence that it would in that event descend to tbe heirs-at-law. But still the question is a difficult one, and it is desirable to have all the light possible upon it before it is decided. The opinion is therefore modified in the particular named, and the motion for a rehearing is thereupon denied.
The learned counsel for the respondents observe, in their argument filed in opposition to the motion for a rehearing, and against any modification of the opinion on the question suggested, that the motion or request is most remarkable and unprecedented in the history of judicial proceedings, being, as it is said, nothing more than an attempt to extort from this court an expression of an opinion upon a hypothetical case. An attempt of this kind, it is remarked in substance, could not have been expected -from one who had occupied an exalted judicial office in the state, and is to be looked upon as an effort, through eminent ability and the possible influence of his former position, to gain some advantage. The counsel responsible for these remarks probably did not stop to consider how improper or unjust they were to all concerned, or they would not have made them. No effort is made to obtain an expression of opinion upon any question, but the court is asked to withhold its judgment upon a point until further argument. That is all.
By the Coii/rt. — Motion denied.
Ryan, C. J., having been of counsel in this cause, took no part in the decision.